Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 1 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF:

INFORMATION ASSOCIATED WITH
GOOGLE, LLC ACCOUNT
GRANTKEPPEL@GMAIL.COM THAT IS
STORED AT PREMISES CONTROLLED BY
GOOGLE, LLC AT 1600 AMPHITHEATRE
PARKWAY, MOUNTAIN VIEW, CA 94043

Mag. No. 20-414M

Filed Under Seal

INFORMATION ASSOCIATED WITH KIK | Mag: No. 20-415M

ACCOUNT AND THE USERNAME

 

 

“BLAIRALEX32” THAT IS STORED AT _ | Eiled Under Seal
PREMISES CONTROLLED BY
MEDIALAB.AI HEADQUARTERED AT
1240 MORNINGSIDE WAY,
VENICE, CA 90291
AFFIDAVIT IN SUPPORT OF

APPLICATION FOR A SEARCH WARRANT

I, Matthew Patcher, a Special Agent (SA) with the Federal Bureau of Investigation, being

duly sworn, depose and state as follows:
INTRODUCTION

1, I make this affidavit in support of an application for a search warrant for information
contained in or associated with (i) the Google, LLC electronic mail (email) account of
grantkeppel@gmail.com, controlled by the web-based electronic communication service provider
known as Google, LLC, headquartered at 1600 Amphitheater Parkway, Mountain View, CA 94043;
and (ii) the Kik account associated with the username “blairalex32”, maintained and controlled by

MediaLab.AI headquartered at 1240 Morningside Way, Venice, CA 90291, and accepting service of
Case 2:20-mj-00415-LPL Document3 Filed 03/03/20 Page 2 of 29

legal process through email at lawenforcement@kik.com. The information to be searched is
described in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Google, LLC and Kik (MediaLab.AD) to disclose to the government records and other
information in its possession pertaining to the subscriber or customer associated with the accounts,

including the contents of communications.

2. Iam a Special Agent of the Federal Bureau of Investigation (FBI) and have been so
employed since October 2012. I am currently assigned to the Pittsburgh Division of the FBI,
working Human Trafficking and Violent Crimes Against Children matters. Previously, I was
assigned to the New York Division of the FBI where I was assigned to the Safe Streets Task Force,
investigating street gangs and drug trafficking organizations. As such, Iam an “investigative or law
enforcement officer of the United States” within the meaning of Title 18, United States Code,
Section 2510(7), that is, an officer of the United States who is empowered by law to conduct
investigations of and make arrests for offenses enumerated in Title 18, United States Code, Section

2510.

3. During my career in law enforcement, I have personally conducted and participated in
numerous federal drug trafficking, human trafficking, and child exploitation investigations. I have
been involved in narcotics and child exploitation related arrests and the execution of search warrants,
and I have assisted in the supervision of activities of informants. Furthermore, I have participated in

the investigation of numerous drug trafficking and human trafficking conspiracies, child exploitation
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 3 of 29

cases, and cases involving the use of court-authorized disclosure of location data relating to cellular

telephones.

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.

5. I know that Title 18 U.S.C. Section 2251(a) makes it a crime to produce material
depicting the sexual exploitation of a minor (child pornography); Section 2252(a)(1) criminalizes the
knowing transportation of child pornography; Section 2252(a)(2) makes it a crime to knowingly
receive or distribute material depicting the sexual exploitation of a minor, if the material was
transported in or affecting interstate commerce by any means, including by computer; and Section

2252(a)(4)(B) makes it a crime to possess material depicting the sexual exploitation of a minor.

6. Through my experience and training, I am aware that Title 18, United States Code,
Section 2256 defines “minor”, for purposes of Section 2252, as “any person under the age of |
eighteen years.” Section 2256 also defines “sexually explicit conduct” for purposes of these sections
as including: (a) genital-genital, oral-genital, anal-genital, and oral-anal sexual intercourse, whether
between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

masochistic; or (e) lascivious exhibition of the anus, genitals, or pubic area of any person.

7. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of Title 18, United States Code, Sections 2251 (a),

2252(a)(1), 2252(a)(2), and 2252(a)(4)(B) have been committed and are being committed by the
| 3
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 4 of 29

individual associated with the Kik username “blairalex32” associated with the Google, LLC email
account grantkeppel@gmail.com (“Subject Accounts”). There is also probable cause to search for
information described in Attachment A for evidence, instrumentalities, contraband, and fruits of

these crimes, as particularly described in Attachment B.

JURISDICTION AND AUTHORITY TO ISSUE WARRANT

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)().

PROBABLE CAUSE

9. Beginning in and around November 2019, the FBI identified an individual using the
. profile name “blairalex32” on the Kik messaging platform discussing child pornography.
blairalex32 entered a public chatroom named “Family Fun [family emoji][heart emoji] where an FBI
undercover agent was tracking conversations related to the sexual exploitation of minors.
blairalex32 sent two images of an 11-14 year old female, naked, standing in front of a mirror.
blairalex32 claimed the images were of his niece and offered to sell a link with more than 800
pictures. The FBI undercover sent a private message to blairalex32.

10. During the private message conversation, the undercover asked if blairalex32 had
videos as well. blairalex32 responded he had 15 hours of Skype calls that depicted the same minor
female. blairalex32 again claimed the minor female was his niece. blairalex32 said the link to the
pictures would be $50 and the video calls would be an additional $50. The undercover asked for

proof that blairalex32 had access to sexually exploitive material. blairalex32 sent a close-up video
4
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 5 of 29

of a female of unknown age, naked and rubbing a banana on her genitals. blairalex32 sent a link to
“CASHAPP” for transfer of funds. blairalex32 said the female in the pictures and videos was
twelve years old in the majority of the pictures and videos, but had turned thirteen years old in others.
11. Instead, the undercover offered to pay blairalex32 via PayPal or some other method

of payment. blairalex32 agreed to PayPal but admonished the undercover not to share the PayPal |
account as it contained blairalex32’s real name. blairalex32 said the e-mail associated with his
PayPal is grantkeppel@gmail.com. The OCE sent grantkeppel@gmail.com $50 via PayPal and in
return received a link that contained hours of videos of the same minor female engaged in various
sexual acts.

a. In one video, a recorded Skype session, a minor female approximately 11-13

years old is completely nude. The minor female is instructed to bend over and spread

her legs making her vagina visible while an adult male on the other end of the call

masturbates.

b. In another recorded Skype session, the same minor female is nude from the

waist down. The minor female is asked, in sum and substance, if she would do

anything to prevent videos of her being sent to others. She replies she would do

anything to prevent the videos from being sent. The other party instructs the minor

female to spread and rub her vagina. The minor female does as she is told.

12. After reviewing the material received from blairalex32 your affiant was able to

identify the female depicted as a victim in a different FBI investigation. The subject of that
investigation is located overseas and was identified as not being related to the victim. Accordingly,

your affiant believes blairalex32 to be overstating his access to this minor victim for unknown

5
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 6 of 29

reasons.

13. The undercover continued to engage blairalex32 in conversation. The undercover
asked if blairalex32 had any other material. blairalex32 said he possessed additional material,
including images of his purported student and more than 200 images of “a sophomore.” The
undercover understood blairalex32 to mean he has a collection of images and videos of other minors ‘
that is sexually exploitive. Based on the conversations with blairlex32, your affiant believes that
blairalex32 has collected the sexually exploitive material over an extended time period before the
undercover engaged blairalex32 in the chat.

14. _ Based on my professional experience, individuals who engage in the transportation,
possession, receipt, and distribution of child pornography often store and maintain images, records,
and communications relating to this illegal activity and often keep communications with other like-
minded individuals saved in accounts. Because blairalex32 engaged in a public online platform
related to discussion of the sexual exploitation of children and, on such a platform, expressed his
willingness to sell and distribute already possessed child pornography, and did complete such a
transaction (meaning the Target sent to the OCE a link to download and view child pornography in
exchange for money), your affiant has reason to believe that records relating to this illegal activity
and to other persons involved with this activity will be saved in Target’s Subject Accounts. Through
his conversation and interaction with the OCE, the Target exhibited that he is a person with a sexual
interest in children and an interest in images of children engaged in sexually exploitive acts. The
Target holds himself out as an individual who has access to the children whose sexually exploitive
photos he is offering for sale. The Target purports to have a voluminous collection of such material,

including a particular minor during a time range when the minor was 12 and 13 years old, and his

6
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 7 of 29

sale of child pornography to the OCE confirms possession of such exploitive material. Accordingly,
your affiant has reason to believe that material depicting the sexual exploitation of minors is
currently contained in the Subject Accounts. Additionally, based on your affiants training and
experience, individuals who share child pornography rarely destroy correspondence from other
distributors/collectors and may conceal such correspondence as they do their sexually explicit
material, and often maintain lists of names, addresses, and telephone numbers of individuals with
whom they have been in contact and who share the same interests in child pornography. Therefore,
your Affiant submits that information related to the Target’s illegal activity will be contained in the
Subject Accounts, including logs of online chats and contact information of co-conspirators,
including telephone numbers, email addresses, IP logs and identifiers for instant messaging and
social medial accounts.

15. Based on the foregoing, your affiant respectfully submits there is probable cause to
believe that blairalex32 is engaged in the creation, transportation, possession, receipt, and
distribution of child pornography (the “Subject Offenses”) and that blairalex32 has communicated
with other persons about the same. Therefore, your affiant submits that evidence of this criminal
activity, as well as evidence of blairalex32’s identity and location, is likely to be found in the
Google account associated with the Gmail email address grantkeppel@gmail.com and
blairalex32’s Kik account (the “Subject Accounts”).

16. Based upon the foregoing, I respectfully submit there is probable cause to believe that
information created and stored on the Subject Accounts’ provider’s servers—tfrom the date of the
creation of the accounts through the present, and associated with the Subject Accounts, will contain

evidence, fruits, contraband, and instrumentalities of the creation, transportation, possession, receipt,

7
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 8 of 29

and distribution of child pornography.
17. In particular, I believe the Subject Accounts are likely to contain the following
information:

a. Evidence of the Subject Offenses, such as text communications, videos,
images, and other stored content and information presently contained in, or on behalf of, the Subject
Accounts that depict preparation for, and participation in, the Subject Offenses;

b. Evidence of communications between the Subject Accounts user(s), and

potential co-conspirators related to the Subject Offenses, including identities and locations of co-

conspirators;

c. The identities of victims of the Subject Offenses;

d. Evidence of the relationships between and among co-conspirators involved in
the Subject Offenses;

e. Transactional information of all activity of the Subject Account, including log

files, dates, times, methods of connecting, polls, dial-ups, and/or locations;
ff. Subscriber information, in any form kept, pertaining to the Subject Account,
including, but not limited to, applications, subscribers’ full names, all display names associated with
the subscribers and/or accounts, all account names associated with the subscribers, methods of
payment, telephone numbers, addresses, detailed billing records, and associated device information
and identifiers (e.g., IMEI number); ©
g. Evidence concerning the location of other evidence of the Subject Offenses,
including but not limited to information concerning email or other social media accounts potentially

containing relevant evidence;
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 9 of 29

h. Passwords or other information needed to access a user's electronic device(s)
or other online accounts that may contain evidence of the Subject Offenses; and
1. Information related to other digital facilities which the user(s). of the Subject
Account used or used, including but not limited to other Internet profiles, email addresses, and other
social media platforms.
BACKGROUND CONCERNING THE PROVIDERS’ ACCOUNTS
18. Google, LLC is the provider of the internet-based account associated with the email
address grantkeppel@gmail.com; MediaLab.AI is the provider of the chat application Kik which
controls and maintains the Kik account associated with the username “blairalex32”.
20. Based on my training, experience, and knowledge, I have learned the following about
Google, LLC:

2

a. Google, LLC has used the slogan, “One account. All of Google.” Based on
my training and experience, I know that when a user opens a Google account, Google
automatically assigns the user a Gmail email account by adding @gmail.com to the end of
the user’s self-appointed username. As such, if a user opened a Google account under the
user name GovernmentUserl, the Google account would be created as
GovernmentUserl @gmail.com. Under this system, Google has created a single sign-on
access across all Google applications. Once the user opens a Google account, they have
access to all Google services including: Gmail; Google Photos; Google+; YouTube; Blogger;

Google Drive; Google Groups; Chrome Browser History; Google Docs; Calendar; Google

Sites; and more.
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 10 of 29

b. Google, LLC provides a variety of services to the public, including free online
storage space. Google, LLC’s online storage service is known as “Google Drive,” and is a file
storage and synchronization service. Google Drive allows users to store files remotely on Google
servers, synchronize files across devices, and share files. It 1s available on the Internet and as a
mobile application. Files and folders stored in Google Drive can be shared privately with other users
having a Google services account.

C. Google Photos is a photo sharing and storage service developed by Google
and is available both on the Internet via website and as a mobile application. Google Photos gives
users free unlimited storage space for photos and videos, under certain conditions, described below.
Google Photos can be configured to automatically sync photos and videos taken with auser’s camera
to a user’s Google Photo account. Like Google Drive, Google Photos allows users to store files
remotely on Google servers, synchronize files across devices, and share files.

d. Google Drive and Google Photos are complementary parts of the same Google
services account. Photos and videos are stored on a user’s Google account’s storage space with each
account having 15 gigabytes (GB) of free storage, with the option to purchase additional storage
space. Files uploaded to a user’s Google account via Google Drive count against the 15 GB quota.
Files uploaded via Google Photos do not count against the account’s quota as long as they are
uploaded as “High Quality” (Google’s term). Google advertises that images/videos uploaded as
“High Quality” get an unlimited amount of storage space. Images/videos uploaded in “Original
Quality” (Google’s term) do count against the account’s quota. The difference between “High
Quality” and “Original Quality” has to do with the amount of compression applied to a file, which

affects the file’s size.

10
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 11 of 29

€. The Google Photos mobile application is configured to automatically transfer
and store graphics files created on the mobile device to the Google Photos service associated with the
Google account. Users also have the option to manually transfer files between Google Photos and
Google Drive.

f. Google, LLC allows subscribers to obtain Google Drive storage space at the
domain name “gmail.com.” Subscribers obtain an account by registering with Google, LLC. During
the registration process, Google, LLC asks subscribers to provide basic personal information.
Therefore, the computers of Google, LLC are likely to contain stored information concerning
subscribers and their use of Google, LLC services, such as account access information and account
application information.

g. In general, files that are transferred to a Google Drive or Google Photos
account are stored in the subscriber’s storage space on Google, LLC servers until the subscriber
deletes the data. If the subscriber does not delete files, they can remain on Google, LLC servers
indefinitely. Even if the subscriber deletes files, they may continue to be available on Google, LLC’s
servers for a certain period of time.

h. A Google, LLC subscriber can also store files in addition to graphics, such as
address books, contact or buddy lists, calendar data, and other files on servers maintained and/or
owned by Google, LLC via the Google Drive service.

i. Google, LLC typically retains certain transactional information about the
creation and use of each account on their system. This information can include the date on which the
account was created, the length of service, records of log-in (i.e., session) times and durations, the

types of service utilized, the status of the account (including whether the account is inactive or

11
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 12 of 29°

closed), and other log files that reflect usage of the account. In addition, Google, LLC logs and
retains the Internet Protocol address (“IP address”) used to register the account and the IP addresses

associated with particular logins to the account.

21. Based on my training, experience, and knowledge, I have learned the following about
MediaLab.AlI and Kik:
a. Kik Messenger (hereinafter “Kik”) is a mobile application designed for

chatting or messaging owned and operated by MediaLab.AI. According to the publicly available
document “Kik’s Guide for Law Enforcement,”' to use the Kik application, a user downloads the
application to a mobile phone, computer, or other digital device via a service such as the iOS App
Store, Google Play Store, Apple iTunes, or another similar provider. Once the application is
downloaded and installed, the user is prompted to create an account and username. The user also
creates a display name, which is a name that other users see when transmitting messages back and
forth. Once the user has created an account, the user is able to locate other users via a search feature.
While messaging, users can then send each other text messages, images, and videos.

b. According to “Kik’s Guide for Law Enforcement,” Kik users are also able to create
chat groups with a limited number of individuals to communicate in a group setting and exchange
text messages, images and videos. These groups are administered by the group creator who has the
authority to remove and ban other users from the created group. Once the group is created, Kik users
have the option of sharing a link to the group that includes all of their contacts or any other user.

These groups are frequently created with a group name containing a hashtag (#) that is easily

 

1 Available at:
https://www.kik.com/uploads/files/LEO1%201%20Kik_s%20Guide%20for%20Law%20Enforcement_September%
202016.pdf

12
Case 2:20-mj-00415-LPL Document3 Filed 03/03/20 Page 13 of 29

identifiable or searchable by keyword.

c. ° Kik may retain, at a minimum, the following user data:

1. Transmission data (including content) associated with messages sent or
received by a user, the content of the message, and whether the message was deleted;

2. Media files, including data and information directly associated with,
embedded in or attached to any image, video, audio, or text file associated with any transmissions
sent from or received by a user during a specified time period; and

3. Logs of internet protocol ("IP") addresses.

d. The Provider may maintain preserved copies of the foregoing categories of records
with respect to an account, for at least 90 days, upon receiving a preservation request from the
Government pursuant to 18 U.S.C. § 2703(f). The Provider may also maintain backup copies of the
foregoing categories of records pursuant to its own data retention policy.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

22. lL anticipate executing this warrant under the Electronic Communications Privacy Act,
in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to require
Google, LLC and MediaLab.AI to disclose to the government copies of the items information
(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION

23. Based on the forgoing, I request that the Court issue the proposed search warrant.

13
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 14 of 29

24. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

25. The government will execute this warrant by serving the warrant on Google, LLC
and Kik (MediaLab.AI). Because the warrant will be served on Google, LLC and Kik
(MediaLab.Al), who will then compile the requested records at a time convenient to them,
reasonable cause exists to permit the execution of the requested warrant at any time in the day or

night.

26. The above information is true and correct to the best of my knowledge, information

and belief.

14
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 15 of 29

REQUEST FOR SEALING

24. —‘Itis further respectfully requested that this Court issue an Order sealing, until further
order of this Court, all papers submitted in support of this Application, including the Application,
Affidavit, and Search Warrant and the requisite inventory notice (with the exception of one copy of
the warrant and inventory notice that will be sent to Google, LLC and Kik (MediaLab.AI)). Sealing
is necessary because the items and information to be seized are relevant to an ongoing investigation
and premature disclosure of the contents of this Affidavit and related documents may have a negative

impact on the continuing investigation and may otherwise jeopardize its effectiveness.

  

Respectfully submitted,

 

Matthew Patcher
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on February 28", 2020

 

LISA PUPO LENIHAN
UNITED STATES MAGISTRATE JUDGE

15
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 16 of 29

ATTACHMENT A
Property/Location to Be Searched

The property/location to be searched is the Google, LLC account identified by and/or
associated with the email account/address, grantkeppel@gmail.com, and which is stored and
maintained at premises owned, maintained, controlled, or operated by Google, LLC, a company

that accepts service of legal process at 1600 Amphitheatre Parkway, Mountain View, California.
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 17 of 29

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Google, LLC:

To the extent that the information described in Attachment A is within the possession,
custody, or control of Google, LLC, regardless of whether such information is located within or
outside of the United States, and including any messages, records, files, logs, or information that
have been deleted but are still available to Google, LLC, or have been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), Google, LLC is required to disclose the following
information to the government for the account or identifier listed in Attachment A:

(a) . All contact and personal identifying information about the subscriber of the Target
Account, including names (subscriber names, user names, screen names, vanity
names), user identification number, birth date, contact e-mail addresses, passwords,
security questions and answers, physical address (including city, state, and zip
code), and telephone numbers;

(b) All documents, photos, images, and videos, including Exchangeable Image File
(“EXIF”) data and any other metadata, along with the files’ storage structure and
transaction information (i.e. logs detailing upload, deletion, sharing, etc.);

(c) The contents of all emails and instant message communications associated with
the Account, including stored or preserved copies of emails sent to and from
the Account, draft and deleted emails/messages, the source and destination
addresses associated with each email/message, the date and time at which each

email/message was sent, and the size and length of each email/message;
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 18 of 29

(d)

(e)

(f)

(g)

(h)

All records or other information stored at any time by an individual using the
Account, including address books, contact and buddy lists, calendar data,
pictures, videos, notes, texts, links, user profiles, account settings, access
logos, and files;

All records and other information concerning any computer file created, stored,
revised, or accessed in connection with the Account or by an Account user,
including the contents and revision history of each document or other computer file,
and all records and other information about each connection made to or from such
document or other computer file, including the date, time, length, and method of
connection; server log records; data transfer volume; and source and destination IP
addresses and port numbers;

All records or other information regarding the devices and/or Internet browsers
associated with, or used in connection with, the Account, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

The identity of other accounts linked by machine cookie and the nature of the
cookie (including where linked by machine cookie or other cookie, creation or login

Internet protocol (“IP”) address, recovery email or phone number, AOL account

‘ID, Android ID, Google ID, SMS, Apple ID, or otherwise) (“Linked Accounts”);

and, for each Linked Account, all records and information requested in Part I of
this attachment;

All Accounts that are registered or subscribed using the Target Account (1.e., with

‘any one of the Target Accounts in any subscriber information);
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 19 of 29

(i)

@)
(k)

(1)

Any and all cookies associated with or used by any computer or web browser
associated with the Target Account, including the IP addresses, dates, and times
associated with the recognition of any such cookie.

All privacy settings;

All records pertaining to communications between Google LLC and any person

regarding the user or the user’s account, including contacts with support services

and records of actions taken.

All records and other information relating to the Target Account, including:

1. Records of user activity for each connection (including logins and logouts)
made to or from the Target Account(s), including log files; messaging logs;
the date, time, length, and method of connections; data transfer volume; user
names; connectivity information to include account change history and
password change history; full history of all logins to include cookie logins;
raw AMT logs for account access; and source and destination Internet
Protocol addresses;

2. All IP logs and other documents showing the IP address, date, and time of
each login and logout to the account, including “Active Sessions”
information (all stored active sessions, including date, time, device, IP
address, machine cookie and browser information);

3. Information about each communication sent or received by the Target
Account, including the date and time of the communication, the method of

communication, and the source and destination of the communication (such
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 20 of 29

(m)

(n)

(0)

as source and destination email addresses, IP addresses, and telephone
numbers);
4, Accounts to which any Linked Accounts are themselves linked, other than

the Target Accounts, by cookie, including machine cookie;

5. Language settings information;

6. All advertising data relating to the Target Account, including, but not
limited to, information regarding unique advertising [Ds associated with the
Target Account, application IDs, UDIDs, payment information (including,
but not limited to, full credit card numbers and expiration dates and PayPal
accounts), and Pixel information; and

7. User agent information and device ID information, including all devices
used to access the Target Account and Android IDs, including any
information of any computers or cellphone devices utilized to access the
account to include user agent strings, hardware cookies, IMEI numbers,
device tokens, or push tokens.

All search history, web history, Google Web & App Activity or Google “History

Events” by the user of above listed email address, including web clicks;

All web browsing activities that are identifiable with above listed email address or

with machine cookies used to access above listed email address.

All records (including content records) pertaining to any Google service associated

with above listed email addresses, including push tokens or services such as, but

not limited to, Gmail, Google Maps, Google Calendar, Google Docs, Google Drive,

Web History, and Hangouts;
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 21 of 29

IL. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence, contraband,

and instrumentalities of violations of 18 U.S.C. §§ 2251(a), 2252(a)(1), 2252(a)(2), and

2252(a)(4)(B):

(a)

(b)

(c}

(d)

(e)

(f)

(g)

Records and information constituting, referencing, or revealing child pornography,
as defined in 18 U.S.C. 2256(8);

Records and information constituting, referencing, or revealing child erotica;
Records and information constituting, referencing, or revealing the trafficking,
advertising, creation or possession of child pornography, to include the identity of
the individuals involved;

Records and information referencing or revealing a sexual interest in children or
the sexual exploitation of children, to include the identity of | the individuals
involved;

Records and information constituting, referencing, or revealing communication or

interaction of an illicit sexual nature with a minor, to include the identity of the

individuals involved, including but not limited to, associated email accounts,

accounts which share a cookie, login IP addresses, and session times and durations;
For all items described in this section above, all metadata, transaction information,
storage structure, and other data revealing how the items were created, edited,
deleted, viewed, or otherwise interacted with;

Records and information revealing or referencing information about the device(s)

used to access the account;
Case 2:20-mj-00415-LPL Document3 Filed 03/03/20 Page 22 of 29 !

(h) Records and information revealing or referencing the identity of the individual who

created and used the account; and

(i) Identity of accounts linked by cookie, including machine cookie.

As used above, “child erotica” means materials or items that are sexually arousing to
persons having a sexual interest in minors but that are not necessarily, in and of themselves,
obscene or that do not necessarily depict minors in sexually explicit poses or positions. The term
“minor” means any person under the age of 18 years.

I. Delivery of Information by Google, LLC to the Federal Government

Within 14 days of the issuance of this warrant, and notwithstanding Title 18, United States
Code, Section 2252A or similar statute or code, Google, LLC shall disclose and deliver the
information set forth above to the government via the United States Postal Service, another courier
service, or email by sending to:

Special Agent Matthew Patcher

Federal Bureau of Investigations

3311 E Carson St

Pittsburgh PA 15203

mpatcher@fbi.gov
646-831-2446
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 23 of 29

ATTACHMENT A
Property/Location to Be Searched

The property/location to be searched is the Kik account associated with the username
“blairalex32” and which is stored and maintained at premises owned, maintained, controlled, or
operated by MediaLab.Al (the “Provider’), a company headquartered in the United States at 1240
Morningside Way, Venice, CA 90291, and accepting service of legal process through email at

lawenforcement@kik.com.
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 24 of 29

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Kik (MediaLab.AD:

To the extent that the information described in Attachment A is within the possession,

custody, or control of Kik (MediaLab.AD), regardless of whether such information is located

within or outside of the United States, and including any messages, records, files, logs, or

information that have been deleted but are still available to Kik (MediaLab.AD), or have been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), Kik (MediaLab.Al) is required

to disclose the following information to the government for the account or identifier listed in

Attachment A, for the Account associated with the username “blairalex32”:

(a)

(b)

(c)

All contact and personal identifying information about the subscriber of the Target
Account, including names (subscriber names, user names, screen names, vanity
names), user identification number, birth date, contact e-mail addresses, passwords,
security questions and answers, physical address (including city, state, and zip
code), and telephone numbers;

All documents, photos, images, and videos, including Exchangeable Image File
(“EXIF”) data and any other metadata, along with the files’ storage structure and
transaction information (i.e. logs detailing upload, deletion, sharing, etc.);

The contents of all message communications associated with the Account,
including stored or preserved copies of messages sent to and from the Account,
draft and deleted messages, the source and destination addresses associated
with each message, the date and time at which each message was sent, and the

size and length of each message;
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 25 of 29

@

(e)

(f)

(g)

(h)

(i)
()

(k)

All records or other information stored at any time by an individual using the
Account, including address books, contact and buddy lists, pictures, videos,
notes, texts, links, user profiles, account settings, access logos, and files;

All records or other information regarding the devices and/or Internet browsers
associated with, or used in connection with, the Account, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

The identity of other accounts linked by machine cookie and the nature of the
cookie (including where linked by machine cookie or other cookie, creation or login
Internet protocol (“IP”) address, recovery email or phone number, AOL account
ID, Android ID, Google ID, SMS, Apple ID, or otherwise) (“Linked Accounts”);
and, for each Linked Account, all records and information requested in Part I of
this attachment;

All Accounts that are registered or subscribed using the Target Account (i.e., with
any one of the Target Accounts in any subscriber information);

Any and all cookies associated with or used by any computer or web browser
associated with the Target Account, including the IP addresses, dates, and times
associated with the recognition of any such cookie.

All privacy settings;

All records pertaining to communications between Kik (MediaLab.AI) and any
person regarding the user or the user’s account, including contacts with support
services and records of actions taken.

All records and other information relating to the Target Account, including:
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 26 of 29

1. Records of user activity for each connection (including logins and logouts)
made to or from the Target Account(s), including log files; messaging logs;
the date, time, length, and method of connections ; data transfer volume; user
names; connectivity information to include account change history and
password change history; full history of all logins to include cookie logins;
raw AMT logs for account access; and source and destination Internet
Protocol addresses;

2. All IP logs and other documents showing the IP address, date, and time of
each login and logout to the account, including “Active Sessions”
information (all stored active sessions, including date, time, device, IP
address, machine cookie and browser information);

3. Information about each communication sent or received by the Target
Account, including the date and time of the communication, the method of
communication, and the source and destination of the communication (such
as source and destination email addresses, IP addresses, and telephone
numbers);

4. Accounts to which any Linked Accounts are themselves linked, other than
the Target Accounts, by cookie, including machine cookie;

5. Language settings information;

6. All advertising data relating to the Target Account, including, but not
limited to, information regarding unique advertising IDs associated with the

Target Account, application IDs, UDIDs, payment information (including,
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 27 of 29

but not limited to, full credit card numbers and expiration dates and PayPal
accounts), and Pixel information; and

7. User agent information and device ID information, including all devices
used to access the Target Account(s) and Android IDs, including any
information of any computers or cellphone devices utilized to access the
account to include user agent strings, hardware cookies, IMEI numbers,
device tokens, or push tokens.

(1) All web browsing activities that are identifiable with above listed Target Account
or with machine cookies used to access above listed Account.

U. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence, contraband,
and instrumentalities of violations of 18 U.S.C. §§ 2251(a), 2252(a)(1), 2252(a)(2), and
2252(a)(4)(B) in the form of the following:

(a) Records and information constituting, referencing, or revealing child pornography,
as defined in 18 U.S.C. 2256(8);

(b) Records and information constituting, referencing, or revealing child erotica;

(c) Records and information constituting, referencing, or revealing the trafficking,
advertising, creation or possession of child pornography, to include the identity of
the individuals involved; _

(d) Records and information referencing or revealing a sexual interest in children or

the sexual exploitation of children, to include: the identity of the individuals

involved;
Case 2:20-mj-00415-LPL Document3 Filed 03/03/20 Page 28 of 29

(e)

(f)

(g)

(h)

(i)

'

Records and information constituting, referencing, or revealing communication or
interaction of an illicit sexual nature with a minor, to include the identity of the
individuals involved, including but not limited to, associated email accounts,
accounts which share a cookie, login IP addresses, and session times and durations;
For all items described in this section above, all metadata, transaction information,
storage structure, and other data revealing how the items were created, edited,
deleted, viewed, or otherwise interacted with;

Records and information revealing or referencing information about the device(s)
used to access the Account;

Records and information revealing or referencing the identity of the individual who

created and used the Account, including any available geolocation information; and

Identity of accounts linked by cookie, including machine cookie.

As used above, “child erotica” means materials or items that are sexually arousing to

persons having a sexual interest in minors but that are not necessarily, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit poses or positions. The term

“minor” means any person under the age of 18 years.

Ul. Delivery of Information by Kik (MediaLab.AD to the Federal Government

Within 14 days of the issuance of this warrant, and notwithstanding Title 18, United States

Code, Section 2252A or similar statute or code, Kik (MediaLab.AD shall disclose and deliver the
Case 2:20-mj-00415-LPL Document 3 Filed 03/03/20 Page 29 of 29

information set forth above to the government via the United States Postal Service, another courier -

service, or email by sending to:

Special Agent Matthew Patcher
Federal Bureau of Investigations
3311 E Carson St

Pittsburgh PA 15203
mpatcher@fbi.gov
646-831-2446
